—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of the Family Court, Suffolk County (McNulty, J.), entered September 21, 1994, which granted the motion of the Suffolk County Department of Social Services for summary judgment and declared the child Jimmy to be an abused child and the child Bryan to be a neglected child, and (2) an order of protection of the same court, entered November 21, 1994, which, inter alia, after a hearing, directed the father to "have no contact whatsoever” with the children.
Ordered that the orders are affirmed, without costs or disbursements.
The Family Court properly awarded summary judgment to the Suffolk County Department of Social Services. The father was convicted in County Court of sodomy in the second degree and two counts of sexual abuse in the second degree. The same conduct was alleged in the abuse petition filed in regard to Jimmy. The father’s criminal conviction is conclusive proof as to the finding that Jimmy is an abused child (see, Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., 83 NY2d 178; Matter of Sarah L., 207 AD2d 1016). The father’s unsubstantiated allegations were insufficient to raise a factual issue (see, Zuckerman v City of New York, 49 NY2d 557). Thus, summary judgment was properly granted (see, Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., supra; S. T. Grand, Inc. v City of New York, 32 NY2d 300, 304). Under the circumstances of this case, the finding that the father sexually abused Jimmy supported a summary determination that Bryan was a neglected child (see, Family Ct Act § 1046 [a] [i]; Matter of Dutchess County Dept. of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694; Matter of Rasheda S., 183 AD2d 770). Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.